Case 3:20-cv-00009-RDM Document10 Filed 12/08/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DARRYL PARKMAN, :
: CIVIL ACTION NO. 3:20-CV-09
Plaintiff, : (JUDGE MARIANI)

. : (Magistrate Judge Arbuckle)
V. :

WILLIAM WOLFE, et al.,

Defendants.

ORDER
Sh
AND NOW, THIS _¢/' DAY OF DECEMBER 2020, upon review of Magistrate
Judge William |. Arbuckle’s Report and Recommendation (“R&R) (Doc. 9) for clear error or
manifest injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 9) is ADOPTED for the reasons set forth therein;
2. Plaintiffs’ Complaint (Doc. 1) is DISMISSED without further leave to amend pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii);

   

3. The Clerk of Court is directed to CLOSE this case.

,

 

(yNitly
Robert D. Mariani

United States District Judge
